Citation Nr: 0213779	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  98-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs special monthly pension 
benefits based on the need for regular aid and attendance in 
the amount of $933.87.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION


The veteran had active service from July 1948 to May 1952 and 
from September 1952 to May 1955.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a July 1998 
decision of the Roanoke, Virginia, Regional Office's (RO) 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) special monthly pension benefits based 
on the need for regular aid and attendance benefits in the 
amount of $933.87.  The veteran died on July [redacted], 2002.  The 
veteran has been represented throughout this appeal by 
Disabled American Veterans.  


FINDINGS OF FACT

1.  The veteran had active service from July 1948 to May 1952 
and from September 1952 to May 1955.  

2.  On August 28, 2002, the Board was notified that the 
veteran had died on July [redacted], 2002.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claim following his death.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
instant appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1302 (2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).  


ORDER

The appeal is dismissed.  



		
C.W. Symanski
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



